Sears, J. (dissenting):
The plaintiff held the defendant company’s policy of accident insurance. During the period covered by the policy, the plaintiff sustained an accident resulting in the immediate loss of one eye and other bodily injury which the jury on sufficient evidence found immediately, totally and continuously disabled the plaintiff and prevented him from attending to any and every kind of duty pertaining to his occupation from the date of his accident to the date of the beginning of this action. The question involved is upon the construction of the policy, the defendant claiming that as the loss of the eye was immediate, no weekly sums were payable, while the plaintiff contends that, despite the loss of the eye, he is entitled to weekly payments for total disability as long as such total disability continues.
The premium paid for this policy was $50. The policy states that the principal sum is $1,500 and that the weekly indemnity for total loss of time is $30. The sum payable for the irrecoverable and entire loss of sight of one eye is one-half of the principal sum. It is, of course, unfortunate if the policy must be construed so that a less sum is payable to the claimant because he lost his eye than would be ultimately payable if he had received only the other injuries, and such a result seems both cruel and fantastic; never*457theless the courts cannot make a new contract for these parties, and we must apply to the construction of this contract the same rules as are applicable to other contracts.
The divergent contentions of the parties arise upon two articles of the policy which follow the provision that the defendant insures the plaintiff “ against loss resulting from bodily injuries effected directly, exclusively and independently of all other causes through accidental means,” etc. The two articles so far as material are as follows:
“ Article I.
“ If such injuries shall wholly and continuously disable the Insured from date of accident from performing any and every kind of duty pertaining to his occupation, and during the period of such continuous disability shall result, independently and exclusively of all other causes, in any one of the losses enumerated below, or within one hundred and eighty days from the date of the accident, irrespective of total disability, result in like manner in any one of such losses, the Company will pay the sum set opposite such loss and in addition weekly indemnity as provided in Article II to the date of death, dismemberment or loss of sight. Only one of the payments named will be made for injuries resulting from one accident.
“ DEATH, LOSS OP LIMB OR SIGHT.
“ For loss of life. ...............................Principal Sum
“For loss of both hands by actual severance at or above wrist.................................Principal Sum
a * * $:<
“ For the irrecoverable and entire loss of sight of one eye..................................| Principal Sum
“ For the loss of thumb and index finger of either hand (by severance at or above metacarpophalangeal joints)................................... | Principal Sum.
“ Payment in any such case shall terminate this policy.
“ Weekly Indemnity.
“Article II.
“ TOTAL LOSS OF TIME.
“ If such injury shall not result in any of the losses enumerated in Article I, but shall immediately, totally and continuously disable and prevent the Insured from attending to any and every kind of duty pertaining to his occupation, the Company will pay him the weeldy indemnity at the rate mentioned above for the entire period during which he is so disabled.
“ PARTIAL LOSS OF TIME.
“ Or if the Insured shall, by reason of such injury, be immediately, totally and continuously disabled from attending to one or more *458important daily duty or duties pertaining to his occupation, either from date of accident or following total disability, the Company will pay him one-half the weekly indemnity above mentioned for a period not to exceed fifty-two consecutive weeks.”
Unless we do violence to the language, plaintiff cannot sustain his contention under the 1st paragraph of article II alone, because the payment there provided for is conditional only, the condition being “ if such injury shall not result in any of the losses enumerated in Article I.” The word “ such ” refers back to the main clause providing for indemnity against loss resulting from bodily injuries. The condition then is “ if the bodily injury insured against shall not result in any of the losses enumerated in Article I.” As the irrecoverable and entire loss of sight of one eye is one of the losses enumerated in article I resulting from such bodily injury, the provisions of that article are not available to the plaintiff. To hold otherwise would amount to totally ignoring the first clause. It is elementary that effect must be given, if possible, to all the provisions of a contract as of a statute. (Kuhn v. Knight, 190 N. Y. 339; Hastings v. Bankers Accident Ins. Co., 140 Iowa, 626.)
Neither can the plaintiff succeed under the provisions of article I for the reason that while weekly indemnity may thereby become payable in addition to the specific sums for death, dismemberment or loss of sight, nevertheless the section clearly provides that such total disability, to be the basis for such a weekly indemnity, must precede the date of dismemberment or loss of sight.
It is, however, possible that a claim for partial loss of time might have been made under the 2d paragraph of article II. This clause providing for indemnity for partial loss of time may well be construed as furnishing indemnity in addition to the indemnity for specific losses mentioned in article I, because the 2d paragraph in article II beginning “ or if the Insured ” may be construed as substitutional for the entire ' 1st paragraph beginning “ If such injury shall not,” and, therefore, not limited by the words “ If such injury shall not result in any of the losses enumerated in Article I.” Neither of the parties has suggested this construction. Such a construction would, however, entitle the plaintiff to recover one-half of the principal sum for the loss of the eye and fifteen dollars a week for not to exceed fifty-two weeks, which might thus equal the entire principal sum mentioned in this policy.
I, therefore, favor a reversal of the judgment appealed from and a dismissal of the complaint, with costs.
Davis, J., concurs.
Judgment and orders affirmed, with costs.